Citation Nr: 1613653	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for the residuals of a stroke.

3.  Entitlement to service connection for prostate cancer and the residuals thereof.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(Pursuant to BVA Directive 8430, the appellant's claim for education benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from October 1977 to October 1980, and had additional service with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO), located in North Little Rock, Arkansas.  After the appellant perfected his appeal, the appellant, along with his wife, proffered testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

In June 2012, the Board determined that the claims for service connection for type II diabetes mellitus, the residuals of a stroke, and prostate cancer had been withdrawn.  As such, those issues were dismissed.  The issue of entitlement to service connection for an acquired psychiatric disorder was remanded to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional information.  

Subsequently, the appellant appealed the dismissal of the three issues to the United States Court of Appeals for Veterans Claims (Court).  After review, the Court, in October 2013, issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's June 2012 Decision/Remand.  The claim was then returned to the Board.  The Board then, in April 2014, remanded the claim to the agency of original jurisdiction for additional development.  The claim has since been returned to the Board for review.  

Regrettably, the appeal concerning the claims for service connection for type II diabetes mellitus, the residuals of a stroke, prostate cancer, and an acquired psychiatric disorder is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

All Remaining Claims on Appeal

In April 2014, the Board remanded all of the issues currently on appeal to the AOJ for the purpose of ensuring that all information needed by the Board had been obtained and included in the claims file for review.  The Board noted in the Remand that information that had been submitted since October 2010 had not been considered by the RO in conjunction with 38 C.F.R. Section 20.1304.  Hence, the claim was returned to the AOJ for that purpose.  

A review of the record reveals that in October 2014, the AOJ issued a Deferred Rating Decision.  In that document, AOJ personnel noted:

2.  The RO/AMC, given the illegibility of a significant portion of the service personnel records found on the microfiche, should verify from alternative Sources the dates of the Veteran's basic training and his TDY to South Korea.  In this regard, the Veteran contends that ...he was TDY to South Korea for 60 days between 1977 and 1979.

3.  After undertaking the above development to the extent possible, the RO/AMC should contact the provost marshal's office for the Marine Corps Recruit Depot in San Diego and determine if that facility has any record of a soldier committing suicide during the time that the appellant was undergoing basic training... 

4.  After undertaking the above development to the extent possible, the RO!AMC should contact JSRRC and!or the National Archives to see if they have:  any records that can verify the appellant's claims regarding hostilities between North and South Korean forces near the DMZ during the time the appellant claimed he was TDY to South Korea, for 60 days for cold weather training and to deliver mail to the DMZ between 1977 and 1979.

As indicated, such a Deferred Rating Decision was prepared in October 2014.  However, reviewing the appellant's claims file since that time indicates that the items that should be accomplished have not been sufficiently completed.  More specifically, while the Veteran did indicate that his basic training was in 1971, the Board finds that additional development has revealed that this training more likely occurred at the end of 1977.  Consequently, the Board finds that the United States Army and Joint Services Records Research Center (JSRRC) should now be contacted for the purpose of researching whether there is any record of a suicide during the Veteran's basic training in October and November 1977.  Similarly, JSRRC should also research any hostilities that erupted between North and South Korea near the DMZ during the winter months of 1977, 1978, and 1979, which would have been in the proximity of the Veteran's unit or while the Veteran was on TDY to South Korea for 60 days for cold weather training and to deliver mail to the DMZ.  

The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board finds that the AOJ has still not taken sufficient steps to obtain the information needed per the Board's remand instructions.  Hence, these issues are again returned to the AOJ so that the needed records and other actions may be obtained and accomplished, and included in the claims folder for review. 

The action identified herein is also consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  In this regard, the Board notes that to the extent the Veteran has claimed service connection for his disabilities based on exposure to Agent Orange, he has thus far not been shown to have been located in Korea or another location when Agent Orange was documented to have been used, and therefore would not be entitled to service connection on a presumptive basis.  However, the Board finds that it is unclear from the record whether the Veteran had previously been adequately advised of his alternative ability to independently provide his own competent evidence of exposure, to include a medical opinion with respect to this matter.  Accordingly, while the case is in remand status, the AOJ should provide additional notice of this alternative to the Veteran prior to further adjudication of the claims on appeal.  


Claim for Service Connection for a Psychiatric Disorder, to include PTSD

The Board has additionally noted that the Veteran has more specifically stated that he has experienced continuing emotional problems both during and after service, and has credibly reported in-service incidents that caused him emotional distress, such as being required to dive off a 50 foot platform when his instructors were aware of the fact that he could not swim.  The record also reflects that he has been diagnosed with an anxiety disorder not otherwise specified, reportedly based on the Veteran's inability to cope with private life following his discharge from the service.  Therefore, regardless of whether there is additional confirmation of the stressors identified above by JSRRC, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine whether any current psychiatric disorder is related to active service.  

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AOJ for the following development:

1.  Provide the Veteran notice of his ability to independently provide his own competent evidence of exposure to Agent Orange, to include a medical opinion with respect to the likelihood of such exposure.

2.  The AOJ should contact JSRRC and/or the National Archives to determine if they have:  any records of a suicide during the Veteran's basic training in October and November 1977.  Similarly, JSRRC should also research any hostilities that erupted between North and South Korea near the DMZ during the winter months of 1977, 1978, and 1979, which would have been in the proximity of the Veteran's unit or while the Veteran was on TDY to South Korea for 60 days for cold weather training and to deliver mail to the DMZ.

3.  Regardless of whether there is further confirmation of the above stressors by JSRRC, arrangements should be made for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD and an anxiety disorder.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has PTSD due to stressors experienced during service, to include his reported stressors of being exposed to the suicide of a fellow service member and being in close proximity to hostilities between North and South Korea while on a TDY to South Korea during one of the winters between 1977 and 1979, OR that any other acquired psychiatric disorder, to include an anxiety disorder, had its onset in or is otherwise related to the Veteran's period of active duty.  

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to the incident in which he was required to dive off a 50 foot platform when his instructors were aware of the fact that he could not swim.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  In the interest of avoiding further remand, the AOJ should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues in light of all evidence of record.  If the benefit sought on appeal remains denied, the AOJ must furnish to the appellant and his representative with an appropriate supplemental statement of the case, afford a reasonable opportunity for response, and the case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


